United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2559
                                    ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Frank R. Peerman, also known as      *
Barron Richard Hynes,                *      [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                            Submitted: September 7, 2000
                                Filed: October 10, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Frank Peerman appeals from the district court’s1 denial of reconsideration of his
February 23, 1999 sentence-modification motion. We conclude that this ruling was
correct because the sentence-modification motion--whether construed as an attempt to
pursue a direct appeal from Peerman’s September 12, 1997 resentencing, or as a 28
U.S.C. § 2255 motion--was untimely. See Fed. R. App. P. 4(b)(1)(A)(i) (10-day time
limit); 28 U.S.C. § 2255 (1-year time limit).

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-